Exhibit 10.15
SECOND AMENDED AND RESTATED
ESCROW AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT (this
“Agreement”) is made and entered into as of July 8, 2011 among SONIC AUTOMOTIVE,
INC., a Delaware corporation (the “Company” and a “Grantor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Grantor”, and
collectively with the Company, the “Grantors”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (the “Administrative
Agent”) for each of the lenders (the “Lenders”) now or hereafter party to the
Revolving Credit Agreement defined below (collectively with the Administrative
Agent, and certain other Persons parties to Related Swap Contracts and Secured
Cash Management Arrangements as more particularly described in Section 4.17
hereof, the “Revolving Secured Parties”). All capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Revolving Credit Agreement.
WITNESSETH:
     WHEREAS, the Company, certain of the Lenders (the “Existing Lenders”) and
the Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated January 15, 2010 (as amended prior to (but excluding) the date
hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make available to the Company a revolving credit
facility, including a letter of credit subfacility and a swingline subfacility;
and
     WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Grantors”) entered into an Amended and Restated Escrow and Security Agreement
dated as of January 15, 2010 (as amended prior to (but excluding) the date
hereof, the “Existing Escrow and Security Agreement”), pursuant to which the
Existing Grantors have secured their obligations arising under the Existing
Credit Agreement; and
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein to
$175,000,000, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Company, the Administrative Agent and the Lenders;
     WHEREAS, the Administrative Agent and the Lenders have agreed to enter into
the Revolving Credit Agreement, subject to, among other things, a condition that
the parties amend and restate the Existing Escrow and Security Agreement as
provided herein; and
     WHEREAS, each Grantor will materially benefit from the Loans to be made,
and the Letters of Credit to be issued, under the Revolving Credit Agreement,
and each Grantor (other

 



--------------------------------------------------------------------------------



 



than the Company) is a party (as signatory or by joinder) to the Subsidiary
Guaranty pursuant to which such Grantor guarantees the Obligations of the
Company and the other Subsidiaries;
     WHEREAS, in order to induce the Revolving Secured Parties to enter into the
Loan Documents and to make Loans and issue Letters of Credit, each Grantor has
agreed to make all shares of capital stock or Equity Interests of the
Subsidiaries described on Schedule I (as such schedule may be supplemented from
time to time) (collectively, the “Escrow Subsidiaries”) of the respective
Grantor subject to the terms and provisions of this Agreement;
     WHEREAS, the Equity Interests in the Escrow Subsidiaries are not permitted
to be pledged under the terms of the applicable Franchise Agreements, Framework
Agreements, similar manufacturer agreements or indebtedness agreements of such
Escrow Subsidiaries (the “Restricted Equity Interests”);
     WHEREAS, in lieu of a pledge by the Grantors to the Administrative Agent of
the Restricted Equity Interests, the Grantors shall grant a security interest in
certain Disposition Proceeds (as defined below) of such Restricted Equity
Interests;
     WHEREAS, to further protect the Revolving Secured Parties, the Grantors
will continue to deliver the Escrowed Shares (as defined below) into escrow to
be held in accordance with this Agreement;
     WHEREAS, as collateral security for payment and performance of the
Obligations and the obligations and liabilities of any Loan Party now existing
or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements, each Grantor is willing to grant to the Administrative Agent for
the benefit of the Revolving Secured Parties a security interest in certain of
its personal property and assets pursuant to the terms of this Agreement;
     WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Company and each other Grantor enter into this Agreement;
     NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the promises and the mutual covenants contained herein, the parties hereto agree
that the Existing Escrow and Security Agreement is hereby amended and restated
as follows:
ARTICLE I
ESCROW
     1.1 Escrow. Upon the terms hereof, each Grantor hereby delivers to the
Administrative Agent, in escrow (the “Escrow”) all of the issued and outstanding
certificated shares of capital stock or other Equity Interests now or hereafter
owned by such Grantor described on Schedule I attached hereto and incorporated
herein, as Schedule I may be amended

2



--------------------------------------------------------------------------------



 



or supplemented from time to time (collectively, the “Escrowed Shares”). In
addition, each Grantor hereby agrees to deliver to the Administrative Agent, in
escrow, any Restricted Disposition Proceeds (as defined below) as and when
received by the Grantor in respect of such Escrowed Shares.
     1.2 Terms of Escrow. (a) The parties hereby appoint the Administrative
Agent as escrow agent in accordance with the terms and conditions set forth
herein, and the Escrow Agent hereby accepts such appointment as escrow agent.
          (b) The Administrative Agent shall disburse all or any part of the
Escrowed Shares as follows: any time the Administrative Agent receives (i) a
written notification executed by a Grantor (or such Grantor’s successor interest
to the Escrowed Shares), advising the Administrative Agent of a proposed
Disposition (as defined below) of Escrowed Shares or other Restricted
Disposition Proceeds, (ii) (subject to Section 4.5(a)(iii)) all Disposition
Proceeds (as herein defined) paid or payable to Grantors in respect of such
Escrowed Shares and, (iii) if other than cash, duly executed instruments of
assignment and delivery, the Administrative Agent shall immediately release such
portion of the Escrowed Shares, subject as herein provided, as is specified in
such written notice to the Persons specified in such written notice.
          (c) The Administrative Agent shall not be responsible for the
sufficiency or accuracy of the form of, or the execution, validity, value or
genuineness of, any document or property received, held or delivered by it
hereunder, or of any signature or endorsement thereon, or for any lack of
endorsement thereon, or for any description therein, nor shall the
Administrative Agent be responsible or liable to the other parties hereto or to
anyone else in any respect on account of the identity, authority, or rights of
the Persons executing or delivering or purporting to execute or deliver any
document or property or this Agreement.
          (d) (i) In its capacity as escrow agent, the Administrative Agent
shall have no duties or responsibilities other than those expressly set forth
herein and except as expressly set forth herein, shall have no duty to enforce
any obligation of any Person, to make any payment or delivery of Disposition
Proceeds, or to direct or cause any payment or delivery thereof, or to direct or
cause any payment or delivery thereof to be made, or to enforce any obligation
of any Person to perform any other act. The Administrative Agent shall be under
no liability to any Person by reason of any failure on the part of any other
Person to perform such Person’s obligations under any agreement involving or
relating in any way to the Escrowed Shares or the disposition thereof by the
Grantors. Except as provided in Section 1.2(b), the Administrative Agent shall
not be obligated to recognize any agreement between any or all of the Grantors
and any other Persons.
          (ii) The Administrative Agent shall not be liable to the Grantors or
to any other Person for any action taken or omitted by it in good faith and in
the exercise of its own best judgment. The Administrative Agent may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Administrative Agent), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but as to the acceptability and reliability of any

3



--------------------------------------------------------------------------------



 



information therein contained) which is believed by the Administrative Agent to
be genuine and to be signed or presented by the proper Person or Persons.
          (e) The Grantors shall pay all income, withholding and any other taxes
imposed on or measured by income which are attributable to income from the
Escrowed Shares and the Disposition Proceeds for the time all or any part
thereof are held in escrow hereunder, and shall file all tax and information
returns applicable thereto. To the extent that the Administrative Agent becomes
liable for the payment of taxes, including withholding taxes, in respect of
income derived from the Escrowed Shares and Disposition Proceeds, the
Administrative Agent may but shall not be obligated to pay such taxes. The
Administrative Agent may withhold or offset from any amount payable by the
Administrative Agent to the Grantors such amount as the Administrative Agent
determines in its sole discretion to be sufficient to provide for the payment of
such taxes; alternately any such amount paid by the Administrative Agent shall
become a part of the Obligations. In addition, the Administrative Agent shall be
indemnified and held harmless by the Grantors from and against any liability for
such taxes and for any penalties or interest in respect of taxes on such
investment income or payments in the manner provided in subparagraph (k) below.
          (f) The Administrative Agent is acting as an escrow agent only with
respect to the Escrowed Shares and related Restricted Disposition Proceeds (as
defined below). If any dispute arises as to whether the Administrative Agent is
obligated to deliver the Escrowed Shares or as to whom the Escrowed Shares are
to be delivered, the Administrative Agent shall not be required to make any
delivery, but in such event the Administrative Agent may hold the Escrowed
Shares until receipt by the Administrative Agent of the Disposition Proceeds and
(i) instructions in writing, signed by all parties which have, or claim to have,
an interest in the Escrowed Shares, directing the disposition of the Escrowed
Shares, or (ii) in the absence of such writing, a final judgment from a court of
competent jurisdiction or final binding arbitration award providing for the
disposition of the Escrowed Shares.
          (g) The Administrative Agent shall be entitled to reimbursement from
the Grantors for all expenses paid or incurred by the Administrative Agent in
the administration of its duties hereunder, including, but not limited to, all
attorneys’ fees, advisors’ and consultants’ fees and disbursements and all taxes
or other governmental charges.
          (h) The Administrative Agent may resign as escrow agent at any time
and be discharged from its duties as escrow agent hereunder by giving the
Grantors at least 30 days’ notice thereof. As soon as practicable after its
resignation, the Administrative Agent shall turn over to a successor escrow
agent appointed by it and the Grantors all Escrowed Shares held hereunder upon
presentation of a document appointing the new escrow agent and its acceptance
thereof. If no new escrow agent is so appointed within the 60-day period
following such notice of resignation, the Administrative Agent may deposit the
Escrowed Shares with any court it deems appropriate.
          (i) From time to time on and after the date hereof, including without
limitation concurrently with the delivery of a written notice as provided in
Section 1.02(b), the Grantors shall deliver or cause to be delivered to the
Administrative Agent such further documents and instruments and shall do and
cause to be done such further acts as the

4



--------------------------------------------------------------------------------



 



Administrative Agent shall reasonably request to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.
          (j) It is agreed that the Grantor shall retain all rights to
dividends, all rights to vote and all other rights in respect of ownership of
the Escrowed Shares, subject only to the Security Interest in the Disposition
Proceeds Collateral (each as defined below); provided, that any certificated
Restricted Equity Interests received as a dividend or other distribution in
respect of Escrowed Shares shall be delivered to the Administrative Agent in
escrow to be held pursuant to the terms of this Agreement.
          (k) EACH GRANTOR SHALL AND DOES HEREBY JOINTLY AND SEVERALLY INDEMNIFY
AND HOLD THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND OTHER REVOLVING
SECURED PARTIES AND THEIR RESPECTIVE SHAREHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT AND AFFILIATES (EACH AN “INDEMNITEE” AND
COLLECTIVELY, THE “INDEMN1TEES”) HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, COSTS, DAMAGES, JUDGMENTS, ATTORNEYS FEES, EXPENSES, OBLIGATIONS AND
LIABILITIES OF ANY KIND OR NATURE INCLUDING REASONABLE ATTORNEYS FEES AND
EXPENSES INCURRED IN CONNECTION THEREWITH (“LIABILITIES”) WHICH ANY INDEMNITEE
INCURS OR SUSTAINS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE SERVICES OF THE ADMINISTRATIVE AGENT
HEREUNDER, THE ACTIONS OR OMISSIONS OF ANY INDEMNITEE IN CONNECTION WITH THIS
AGREEMENT, THE ESCROWED SHARES AND/OR THE DISPOSITION PROCEEDS HELD BY THE
ADMINISTRATIVE AGENT HEREUNDER OR ANY INCOME EARNED THEREFROM INCLUDING, WITHOUT
LIMITATION, LIABILITIES WHICH ARISE IN WHOLE OR IN PART FROM THE NEGLIGENCE,
WHETHER SOLE OR CONCURRENT ON THE PART OF ANY INDEMNITEE BUT EXPRESSLY EXCLUDING
THEREFROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY SUCH INDEMNITEE. THE
FOREGOING INDEMNITY SHALL SURVIVE SATISFACTION OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.
ARTICLE II
GRANT OF SECURITY INTEREST
     2.1 Assignment and Grant of Security. Each Grantor hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Obligations and the obligations and liabilities of any Loan Party now existing
or hereafter arising under Related Swap Contracts and Secured Cash Management
Arrangements (such Obligations, obligations and liabilities referred to
collectively as the “Secured Obligations”), to the Administrative Agent for the
benefit of the Revolving Secured Parties a continuing first priority security
interest in and to, and collaterally assigns to the Administrative Agent for the
benefit of the Revolving Secured Parties (collectively, the “Security Interest”)
all rights, titles and interests which such Grantor

5



--------------------------------------------------------------------------------



 



now has or at any time in the future may acquire in the following (collectively,
the “Disposition Proceeds”): (i) all purchase and sale agreements relating to
any of the Restricted Equity Interests and all rights to secure payment
thereunder; (ii) the net cash proceeds and all securities, general intangibles,
contract rights, or any other proceeds whatsoever (other than shares of a
Subsidiary which the Grantor is not obligated to pledge) which are received or
from time to time receivable or otherwise distributed in respect of the
transfer, sale, assignment, conveyance or other disposition of any kind (each, a
“Disposition”) of the Escrowed Shares or other Restricted Equity Interests and
any other property substituted or exchanged therefor (other than Restricted
Disposition Proceeds (as hereinafter defined) and other shares of a Subsidiary
which the Grantor is not obligated to pledge) including without limitation
proceeds from any foreclosure sale or any other forced sale or liquidation or
any sale or disposition arising or occurring pursuant to a plan in bankruptcy;
and (iii) any and all proceeds or other sums payable and/or distributable with
respect to, all or any of the Escrowed Shares or other Restricted Equity
Interests and the other interests described in the preceding clauses (i),
(ii) and (iii) hereof. Disposition Proceeds which constitute Restricted Equity
Interests shall be referred to herein as “Restricted Disposition Proceeds” and
shall not be included within the property subject to the Security Interest. The
Disposition Proceeds subject to the Security Interest are referred to herein as
the “Disposition Proceeds Collateral”.
     2.2 Delivery of Disposition Proceeds. Upon any Disposition of all or a part
of the Escrowed Shares or other Restricted Equity Interests (including without
limitation any foreclosure sale, any other forced sale or any sale or
disposition arising or occurring pursuant to a plan in bankruptcy), subject to
Section 4.5(a)(iii), the Grantors shall deliver to the Administrative Agent the
Disposition Proceeds, including (with respect to any certificated Disposition
Proceeds) duly executed instruments of transfer, all in form and substance
satisfactory to the Administrative Agent. The term “certificated” when used with
the term “Disposition Proceeds” shall mean any such Disposition Proceeds which
are evidenced or represented by a note, certificate, instrument, chattel paper
or other written evidence of ownership or entitlement. All Restricted
Disposition Proceeds shall be held by the Administrative Agent as part of the
Escrow. All Disposition Proceeds Collateral shall be held by the Administrative
Agent in its capacity as Administrative Agent under the Loan Documents and the
Administrative Agent shall be deemed to have possession thereof for purposes of
perfecting the Security Interest in any such property.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties. Each Grantor represents and warrants as
follows:
          (a) This Agreement and the grant of the Security Interest pursuant
hereto creates a valid first priority security interest in the Disposition
Proceeds securing the payment of the Obligations, and upon taking possession
thereof, the filing of financing statements in accordance with the UCC, and/or
any other necessary actions to perfect such security interest, such first
priority security interest in such Disposition Proceeds will be duly perfected;
and all

6



--------------------------------------------------------------------------------



 



filings and other actions necessary or desirable to perfect and protect such
security interest and such priority have been duly taken (or will be taken).
          (b) No consent of any other Person and no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority is
required (i) for the grant by Grantors of the Security Interest in the
Disposition Proceeds or for the execution, delivery, performance or
enforceability of this Agreement by the Grantors, (ii) for the perfection or
maintenance of the Security Interest in the Disposition Proceeds created hereby
(including the first priority nature of such Security Interest) except for the
taking of possession thereof, the UCC filings or any other action required by
the UCC or other applicable perfection statutes, or (iii) for the exercise by
the Administrative Agent or any Revolving Secured Party of the rights provided
for in this Agreement or the remedies in respect of the Disposition Proceeds
pursuant to this Agreement.
          (c) The Grantors are, individually or collectively, as applicable, the
legal and beneficial owners of the Escrowed Shares and other Restricted Equity
Interests; all of the Escrowed Shares and other Restricted Equity Interests
currently outstanding and described on Schedule I are duly authorized and
issued, fully paid and non-assessable, and all documentary, stamp or other taxes
or fees owing in connection with the issuance thereof have been paid; to the
knowledge of the Grantors, no dispute, right of setoff, counterclaim or defense
exists with respect to all or any part of the Escrowed Shares or other
Restricted Equity Interests; the Escrowed Shares and other Restricted Equity
Interests are free and clear of all Liens, mortgages, pledges, charges, security
interests or other encumbrances, options, warrants, puts, calls and other rights
of third persons, and restrictions, other than restrictions on transferability
imposed by this Agreement, the Revolving Credit Agreement, the other Loan
Documents and the applicable Franchise Agreement and applicable state and
federal securities laws; neither this Agreement, the Revolving Credit Agreement
nor any of the other Loan Documents creates or requires the creation or the
granting by any Grantor of a Security Interest in the Escrowed Shares and other
Restricted Equity Interests.
          (d) The original certificates representing all of the certificated
Escrowed Shares and other certificated Restricted Equity Interests have been
delivered to the Administrative Agent, in escrow; the Restricted Equity
Interests described on Schedule I constitute (i) all of the issued and
outstanding capital stock of each of the Escrow Subsidiaries as of the date
hereof and (ii) the indicated number of shares and/or ownership interest
percentages of the entities as shown on Schedule I; none of the Escrow
Subsidiaries have issued, nor are there outstanding, any options, warrants or
other rights in favor of any Grantor or any other Person to acquire the Escrowed
Shares or other Restricted Equity Interests or any capital stock of any of the
Escrow Subsidiaries.
          (e) This Agreement constitutes a legal, valid and binding obligation
of each Grantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principals
of equity; each Grantor has the corporate or partnership, as the case may be,
power and authority and the legal right to execute and deliver, to perform its
obligations under, and to (i) deliver the Escrowed Shares into the Escrow, and
(ii) to grant the Security Interest in the Disposition Proceeds Collateral
pursuant to this Agreement; and each Grantor has

7



--------------------------------------------------------------------------------



 



taken all necessary, corporate, limited liability company or partnership, as the
case may be, action to authorize its execution, delivery and performance of, the
delivery of the Escrowed Shares into the Escrow, and the grant of the security
interest in the Disposition Proceeds Collateral pursuant to this Agreement.
          (f) The execution, delivery and performance of this Agreement will not
(i) conflict with or result in any breach or contravention of any Contractual
Obligation of any Grantor, including any agreement between a Grantor and any
manufacturer or distributor, (ii) violate any Law, or (iii) result in the
creation or imposition of any Lien on any of the properties or revenues of any
Grantor pursuant to any applicable Law or Contractual Obligation of any Grantor,
except as contemplated hereby.
          (g) No action, suit or proceeding of or before any Governmental
Authority is pending or, to the knowledge of Grantors, threatened by or against
any Grantor or against any of its properties or revenues with respect to this
Agreement or any of the transactions contemplated hereby.
          (h) There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.
ARTICLE IV
COVENANTS
     Grantors covenant and agree as follows:
     4.1 Further Assurances. (a) Each Grantor agrees that, where any agreement
existing as of the date hereof or hereafter to which such Grantor is a party
contains any restriction prohibiting such Grantor from (i) transferring the
Escrowed Shares into the Escrow, or (ii) granting the Security Interest in the
Disposition Proceeds Collateral, such Grantor will obtain or use its best
efforts to obtain the necessary consent to or waiver of such restriction from
any Person so as to enable such Grantor to effectively transfer the Escrowed
Shares into the Escrow and grant to Administrative Agent such Security Interest
in the Disposition Proceeds Collateral.
          (b) Each Grantor will from time to time at its expense promptly
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary or desirable, or that Administrative
Agent may reasonably request, in order to perfect and protect the Security
Interest granted or purported to be granted hereby or in any Joinder Agreement,
in the Disposition Proceeds Collateral, in the priority thereof, or to create or
preserve the full benefits of this Agreement and the rights and powers of
Administrative Agent herein or in any Joinder Agreement, or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
or thereunder with respect to any of the Disposition Proceeds Collateral.
Without limiting the generality of the foregoing, upon written request by
Administrative Agent, each Grantor will: (i) if the Disposition Proceeds
Collateral are certificated, deliver to Administrative Agent such certificated
Disposition Proceeds Collateral duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Administrative Agent; and (ii) execute and file such financing or
continuation

8



--------------------------------------------------------------------------------



 



statements, or amendments thereto, and such other instruments or notices, as may
be necessary, or as Administrative Agent may request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby with
respect to any and all such Disposition Proceeds Collateral.
          (c) Each Grantor hereby authorizes Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relating to
all or any part of the Disposition Proceeds Collateral without the signature of
such Grantor where and to the extent permitted by applicable law. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Disposition Proceeds Collateral or any part thereof shall be sufficient as a
financing statement where and to the extent permitted by applicable law.
          (d) Each Grantor will furnish to Administrative Agent from time to
time, upon the written request of Administrative Agent, statements and schedules
further identifying and describing the Disposition Proceeds Collateral, and such
other reports in connection with the Disposition Proceeds Collateral, as
Administrative Agent may reasonably request.
          (e) In addition to such other information as shall be specifically
provided for herein, Grantors shall furnish to Administrative Agent such other
information with respect to the Disposition Proceeds Collateral as
Administrative Agent may reasonably request from time to time in connection with
the Disposition Proceeds Collateral, or the protection, preservation,
maintenance or enforcement of the Security Interest or the Disposition Proceeds
Collateral, including, without limitation, all documents and things in Grantors’
possession, or subject to its demand for possession, related to the Disposition
Proceeds Collateral.
          (f) Subject to Section 4.5(a)(iii), each Grantor shall, if any of the
Disposition Proceeds Collateral are received by such Grantor, (i) in the case of
Disposition Proceeds Collateral, forthwith transfer and deliver to
Administrative Agent all such Disposition Proceeds Collateral either in cash or
if certificated, duly endorsed and accompanied by duly executed instruments of
transfer, all in form satisfactory to the Administrative Agent, all of which
thereafter shall be held by Administrative Agent as collateral security for
payment and performance of the Obligations, pursuant to the terms of this
Agreement, and (ii) in the case of Restricted Disposition Proceeds, forthwith
deliver such Restricted Disposition Proceeds in escrow to the Administrative
Agent to be held as Escrowed Shares.
          (g) Each Grantor agrees that if such Grantor shall at any time acquire
any additional Restricted Equity Interests of any Escrow Subsidiary, such
Grantor shall, as soon as practically possible, (and without the necessity for
any request or demand by Administrative Agent) deliver the certificates
representing such shares or interests to Administrative Agent, in escrow in the
same manner and with the same effect as described in Article 1 hereof. Upon
delivery, such shares or evidences of ownership shall thereupon constitute
Escrowed Shares for the purposes and upon the terms and conditions set forth in
this Agreement.
          (h) No Grantor will make any Disposition of the Escrowed Shares or
other Restricted Equity Interests (whether certificated or uncertificated) or
any part thereof, or create directly or indirectly any security interest or
otherwise encumber (other than any restriction imposed by any Franchise
Agreement to which the Grantor is a party) any of the Escrowed

9



--------------------------------------------------------------------------------



 



Shares or other Restricted Equity Interests, or permit any of the Escrowed
Shares or other Restricted Equity Interests to ever be or become subject to any
warrant, put, option or other rights of third Persons or any attachment,
execution, sequestration or other legal or equitable process, or any security
interest or encumbrance of any kind, in each case, unless and until any
Disposition Proceeds Collateral are paid and/or delivered to the Administrative
Agent in accordance with the Agreement, or are received and retained by the
requisite Grantor in accordance with Section 4.5(a)(iii), and any Restricted
Disposition Proceeds are delivered in escrow to the Administrative Agent to be
held as Escrowed Shares.
          (i) The Grantors shall enforce or secure in the name of Administrative
Agent, for the benefit of the Revolving Secured Parties, the performance of each
and every obligation, term, covenant, condition and agreement relating to any
Disposition Proceeds Collateral, and the Grantors shall appear in and defend any
action or proceeding arising under, occurring out of or in any manner connected
therewith and upon request by the Administrative Agent, the Grantors will do so
in the name of the Administrative Agent and on behalf of the Revolving Secured
Parties, but at the expense of the Grantors, and the Grantors shall pay all
costs and expenses of the Administrative Agent and the Revolving Secured
Parties, including, but not limited to, attorneys’ fees and disbursements, in
any action or proceeding in which the Revolving Secured Parties may appear.
          (j) Each Grantor shall allow the Administrative Agent to inspect all
records of such Grantor relating to the Escrowed Shares and/or the Disposition
Proceeds Collateral, and to make and take away copies of such records.
          (k) Each Grantor shall promptly notify the Administrative Agent of any
material change in any fact or circumstance warranted or represented by such
Grantor in this Agreement or in any other writing furnished by such Grantor to
the Administrative Agent in connection with the Escrowed Shares or this
Agreement.
          (l) Each Grantor shall promptly notify the Administrative Agent of any
claim, action or proceeding affecting title to the Escrowed Shares, or any part
thereof, the Disposition Proceeds Collateral, or the Security Interest, and at
the request of the Administrative Agent, appear in and defend, at the Grantors’
expense, any such action or proceeding.
          (m) The Grantors (jointly and severally) shall promptly pay to the
Administrative Agent the amount of all reasonable costs and expenses of the
Administrative Agent and/or the Revolving Secured Parties, including, but not
limited to, reasonable attorneys’ fees, incurred by the Administrative Agent or
the Revolving Secured Parties in connection with this Agreement and the
enforcement of the rights of the Administrative Agent or the Revolving Secured
Parties hereunder, in accordance with Section 10.05 of the Revolving Credit
Agreement.
          (n) At no time shall any Escrowed Shares or other Restricted Equity
Interests (i) be held or maintained in the form of a security entitlement or
credited to any securities account and (ii) which constitute a “security” (or as
to which the related Escrow Subsidiary has elected to have treated as a
“security”) under Article 8 of the Uniform Commercial Code of the State of North
Carolina or of any other jurisdiction whose laws may govern (the “UCC”) be
maintained in the form of uncertificated securities.

10



--------------------------------------------------------------------------------



 



          (o) Each Grantor and each issuer of any Escrowed Shares or other
Restricted Equity Interests shall mark each register or other ownership or
transfer record relating to any of the Escrowed Shares or other Restricted
Equity Interests with a notation indicating that (a) such securities, if
Escrowed Shares, are subject to this Agreement and the Escrow hereunder, (b) any
Disposition of any Escrowed Shares or other Restricted Equity Interests is
subject to this Agreement, and (c) any Disposition Proceeds Collateral are
subject to the Security Interest and Escrow hereunder.
     4.2 Conversions; etc. Should the Escrowed Shares, or any part thereof, ever
be in any manner converted by any of the Escrow Subsidiaries into another
property of the same or another type or any money or other proceeds ever be paid
or delivered to any Grantor as a result of such Grantor’s rights in the Escrowed
Shares, then in any such event (except as otherwise provided herein), (i) (in
the case of property other than Restricted Equity Interests) all such property,
money and other proceeds shall be and/or become part of the Disposition Proceeds
Collateral, and each Grantor covenants forthwith to pay or deliver to the
Administrative Agent all of the same which is susceptible of delivery; and at
the same time, if the Administrative Agent deems it necessary and so requests,
such Grantors will properly endorse or assign the same to the Administrative
Agent for the benefit of the Revolving Secured Parties, and (ii) (in the case of
Restricted Equity Interests) such property shall be delivered in escrow to the
Administrative Agent to be held as Escrowed Shares. Without limiting the
generality of the foregoing, each Grantor hereby agrees that the shares of
capital stock of the surviving corporation in any merger or consolidation
involving any of the Escrow Subsidiaries or any of the Escrowed Shares shall be
deemed to constitute Disposition Proceeds Collateral (or, if applicable,
Restricted Disposition Proceeds) if the surviving Escrow Subsidiary ceases to be
either a direct or indirect wholly owned Subsidiary of the Company.
     4.3 Preservation of Escrowed Shares. Neither the Administrative Agent nor
the Revolving Secured Parties shall have any responsibility for or obligation or
duty with respect to all or any part of the Escrowed Shares or other Restricted
Equity Interests or any Disposition Proceeds Collateral or any matter or
proceeding arising out of or relating thereto, including, without limitation,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession, any obligation or duty to collect any sums due in respect
thereof or to protect or preserve any rights against prior parties or any other
rights pertaining thereto, it being understood and agreed that the Grantors
shall be responsible generally for the preservation of all rights in the
Escrowed Shares, the other Restricted Equity Interests and the Disposition
Proceeds Collateral.
     4.4 Collection of the Loan. Neither the Administrative Agent nor any
Revolving Secured Party shall ever be liable for any failure to use due
diligence in the collection of any and all amounts due and owing under the
Notes, the Revolving Credit Agreement or any other Loan Documents, or any part
thereof.

11



--------------------------------------------------------------------------------



 



     4.5 Rights of Parties Before the Occurrence of an Event of Default.
          (a) Exercising Rights and Receipt of Cash Proceeds Prior to an Event
of Default. Unless and until an Event of Default shall occur and be continuing:
          (i) With respect to all Disposition Proceeds Collateral, subject to
the other provisions of this Agreement, the Grantors shall be entitled to
receive all cash dividends or interest paid in respect of or attributable to
such Disposition Proceeds Collateral and any and all other Distributions. As
used herein “Distributions” shall mean the declaration or payment of any
dividend or other distribution on or with respect to such Disposition Proceeds
Collateral, and any other payment made with respect to such Disposition Proceeds
Collateral other than in respect of a Disposition thereof. All such
Distributions shall if received by any Person other than the Administrative
Agent, be held in trust for the benefit of the Administrative Agent and the
Revolving Secured Parties and shall forthwith be delivered to the Administrative
Agent duly endorsed and accompanied by duly executed instruments of transfer,
all in form and substance satisfactory to the Administrative Agent to be held
subject to the Security Interest and the other provisions of this Agreement.
          (ii) With respect to all Disposition Proceeds Collateral, each Grantor
shall have the right to vote and give consents with respect to all such
Disposition Proceeds Collateral owned by it and to consent to, ratify, or waive
notice of any and all meetings and take such other action as it deems
appropriate to protect or further its interests in respect thereof; provided
that such right shall in no case be exercised for any purpose contrary to, or in
violation of, any of the terms or provisions of this Agreement, the Notes, the
Revolving Credit Agreement, or any other Loan Document.
          (iii) The requisite Grantor shall be entitled to receive and retain
the cash purchase price for any sale of Restricted Equity Interests that is a
Permitted Disposition (the “Retained Cash”) and shall not be required to deliver
the Retained Cash to the Administrative Agent pursuant to Section 4.1(f) or any
other provision hereof.
          (b) Exercising Rights in Disposition Proceeds Collateral After the
Occurrence of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, without the
consent of any Grantor, may:
          (i) At any time vote or consent in respect of any Disposition Proceeds
Collateral and authorize any such Disposition Proceeds Collateral to be voted
and such consents to be given, ratify and waive notice of any and all meetings,
and take such other action as shall seem desirable to the Administrative Agent,
in its sole discretion, to protect or further the interests of the
Administrative Agent and the Revolving Secured Parties in respect of any such
Disposition Proceeds Collateral as though it were the outright owner thereof,
and, each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent, after the occurrence and during the continuance of an Event of Default,
its sole proxy and attorney-in-fact, with full power of substitution to vote and
act with respect to any and all such Disposition Proceeds Collateral standing in
the name of such Grantor or with respect to which such Grantor is entitled to
vote and act. The proxy

12



--------------------------------------------------------------------------------



 



and power of attorney herein granted are coupled with interests, are
irrevocable, and shall continue throughout the term of this Agreement;
          (ii) In respect of any Disposition Proceeds Collateral, join in and
become a party to any plan of recapitalization, reorganization or readjustment
(whether voluntary or involuntary) as shall seem desirable to the Administrative
Agent in respect of any such Disposition Proceeds Collateral, and deposit any
such Disposition Proceeds Collateral under any such plan; make any exchange,
substitution, cancellation or surrender of such Disposition Proceeds Collateral
required by any such plan and take such action with respect to any such
Disposition Proceeds Collateral as may be required by any such plan or for the
accomplishment thereof; and no such disposition, exchange, substitution,
cancellation or surrender shall be deemed to constitute a release of such
Disposition Proceeds Collateral from the Security Interest of this Agreement;
          (iii) Receive for application as provided in Section 8.03 of the
Revolving Credit Agreement all payments of whatever kind made upon or with
respect to any Disposition Proceeds Collateral; and
          (iv) Subject to the provisions of Section 4.5(c) hereof, transfer or
endorse into its name, or into the name or names of its nominee or nominees, all
or any of the Disposition Proceeds Collateral.
          (c) Right of Sale of Disposition Proceeds Collateral After the
Occurrence of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may sell, without
recourse to judicial proceedings, by way of one or more contracts, with the
right (except at private sale) to bid for and buy, free from any right of
redemption, any Disposition Proceeds Collateral upon five (5) days’ notice
(which notice is agreed to be reasonable notice for the purposes hereof) to the
Grantors of the time and place of sale, for cash, upon credit or for future
delivery, at the Administrative Agent’s option and in the Administrative Agent’s
complete discretion:
          (i) At public sale, including a sale at any broker’s board or
exchange; or
          (ii) At private sale in any manner which will not require the
Disposition Proceeds Collateral, or any part thereof, to be registered in
accordance with the Securities Act of 1933, as amended, or the rules and
regulations promulgated thereunder, or any other law or regulation, at the best
price reasonably obtainable by the Administrative Agent at any such private sale
or other disposition in the manner mentioned above.
The Administrative Agent is also hereby authorized, but not obligated, to take
such actions, give such notices, obtain such consents, and do such other things
as the Administrative Agent may deem required or appropriate in the event of
sale or disposition of such Disposition Proceeds Collateral. Each Grantor
understands that the Administrative Agent may in its sole discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for such Disposition Proceeds Collateral,
or any portion thereof, than

13



--------------------------------------------------------------------------------



 



would otherwise be obtainable if the same were registered and sold in the open
market. Each Grantor agrees (A) that in the event the Administrative Agent shall
so sell such Disposition Proceeds Collateral, or any portion thereof, at such
private sale or sales, the Administrative Agent shall have the right to rely
upon the advice and opinion of any member firm of a national securities exchange
as to the best price reasonably obtainable upon such a private sale thereof (any
expense borne by the Administrative Agent in obtaining such advice to be paid by
the Grantors as an expense related to the exercise by the Administrative Agent
of its rights hereunder), and (B) that such reliance shall be conclusive
evidence that the Administrative Agent handled such matter in a commercially
reasonable manner. No Revolving Secured Party shall be under any obligation to
take any steps to permit such Disposition Proceeds Collateral to be sold at a
public sale or to delay a sale to permit the Escrow Subsidiaries to register
such Disposition Proceeds Collateral for public sale under the Securities Act of
1933 or applicable state securities law. In ease of any sale by the
Administrative Agent of the Disposition Proceeds Collateral on credit or for
future delivery, the Disposition Proceeds Collateral sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser, but the
Administrative Agent shall incur no liability in case of failure of the
purchaser to take up and pay for the Disposition Proceeds Collateral so sold. In
case of any such failure, such Disposition Proceeds Collateral so sold may be
again similarly sold. In connection with the sale of the Disposition Proceeds
Collateral, the Administrative Agent is authorized, but not obligated, to limit
prospective purchasers to the extent deemed necessary or desirable by the
Administrative Agent to render such sale exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state
securities laws, and no sale so made in good faith by the Administrative Agent
shall be deemed not to be “commercially reasonable” because so made. In no
event, however, shall the Administrative Agent or any Revolving Secured Party
have any right to sell, foreclose upon, or compel the sale of, any Escrowed
Shares.
          (d) Other Rights After an Event of Default. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, at its
election, may with respect to all Disposition Proceeds Collateral exercise any
and all rights available to a secured party under the Uniform Commercial Code as
enacted in the State of North Carolina or other applicable jurisdiction, as
amended, in addition to any and all other rights afforded hereunder, under the
Revolving Credit Agreement, the Notes, under the other Loan Documents, at law,
in equity or otherwise.
          (e) Application of Proceeds. Any and all Disposition Proceeds
Collateral including cash proceeds and the proceeds from the disposition as
hereinabove provided of Disposition Proceeds Collateral received by Lenders or
any part thereof shall be applied as provided in Section 8.03 of the Revolving
Credit Agreement.
     4.6 Right to File as Financing Statement. The Administrative Agent shall
have the right at any time to execute and file this Agreement as a financing
statement, but the failure of the Administrative Agent to do so shall not impair
the validity or enforceability of this Agreement or the Security Interest.

14



--------------------------------------------------------------------------------



 



     4.7 Restricted Disposition Shares; No Control by Administrative Agent or
Lenders.
          (a) Notwithstanding anything herein or in any other Loan Document to
the contrary, the Administrative Agent shall not have, or be deemed to have, a
security interest in any Restricted Disposition Proceeds or the Escrowed Shares,
but the Administrative Agent shall have, and is hereby granted, a security
interest in Disposition Proceeds Collateral (the “Subsequent Proceeds”) of
Restricted Disposition Proceeds so long as such Subsequent Proceeds are not
themselves Restricted Disposition Proceeds. Any Restricted Disposition Proceeds
delivered to the Administrative Agent to be held in escrow by the Administrative
Agent and will be deemed to be Escrowed Shares for purposes of this Agreement.
          (b) Notwithstanding anything herein or in any other Loan Document to
the contrary, this Agreement, the Revolving Credit Agreement and the other Loan
Documents, and the transactions contemplated hereby and thereby, do not and will
not, constitute, create or have the effect of constituting or creating, directly
or indirectly, the actual or practical ownership of any of the Escrow
Subsidiaries by the Administrative Agent or any Revolving Secured Party, or
control, affirmative or negative, direct or indirect, by the Administrative
Agent or any Revolving Secured Party over the management or any other aspect of
the day-to-day operation of the Escrow Subsidiaries, which ownership and control
remains exclusively and at all times in each of the Escrow Subsidiaries.
     4.8 Agreement to Supplement. Each Grantor acknowledges and agrees that this
Agreement shall be amended and supplemented from time to time to specifically
include a description of all Escrowed Shares subject hereto subsequent to the
date hereof, and the Administrative Agent shall be entitled to supplement
Schedule I from time to time, without any action or joinder of the Grantors to
reflect the addition of all such additional Escrowed Shares. The Administrative
Agent shall have a valid first priority security interest in all additional
Disposition Proceeds which come into existence after the date hereof, whether or
not reflected on a supplement to Schedule I. The Grantor hereby agrees to
execute, deliver and cause the filing of all stock powers, financing statements
and other documents and to take such further action as deemed necessary in the
Administrative Agent’s reasonable discretion with respect to each such
additional Escrowed Shares and Disposition Proceeds to ensure each Grantor’s
compliance hereunder with respect thereto.
     4.9 Reinstatement. The granting of a security interest in the Disposition
Proceeds Collateral and the other provisions hereof shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by any
Revolving Secured Party or is repaid by any Revolving Secured Party in whole or
in part in good faith settlement of a pending or threatened avoidance claim,
whether upon the insolvency, bankruptcy or reorganization of any Grantor or any
other Loan Party or otherwise, all as though such payment had not been made. The
provisions of this Section 4.9 shall survive repayment of all of the Secured
Obligations and the termination or expiration of this Agreement in any manner,
including but not limited to termination upon occurrence of the Facility
Termination Date.

15



--------------------------------------------------------------------------------



 



     4.10 Certain Waivers by the Grantors. Each Grantor waives to the extent
permitted by applicable law (a) any right to require any Revolving Secured Party
or any other obligee of the Secured Obligations to (x) proceed against any
Person or entity, including without limitation any Loan Party, (y) proceed
against or exhaust the Disposition Proceeds Collateral or other collateral for
the Secured Obligations, or (z) pursue any other remedy in its power; (b) any
defense arising by reason of any disability or other defense of any other
Person, or by reason of the cessation from any cause whatsoever of the liability
of any other Person or entity, (c) any right of subrogation, and (d) any right
to enforce any remedy which any Revolving Secured Party or any other obligee of
the Secured Obligations now has or may hereafter have against any other Person
and any benefit of and any right to participate in any collateral or security
whatsoever now or hereafter held by the Administrative Agent for the benefit of
the Revolving Secured Parties. Each Grantor authorizes each Revolving Secured
Party and each other obligee of the Secured Obligations without notice (except
notice required by applicable law) or demand and without affecting its liability
hereunder or under the Loan Documents from time to time to: (i) take and hold
security, other than the Disposition Proceeds Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Disposition Proceeds Collateral herein described
or any part thereof or any such other security; and (ii) apply such Disposition
Proceeds Collateral or other security and direct the order or manner of sale
thereof as such Revolving Secured Party or obligee in its discretion may
determine.
     The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Disposition Proceeds Collateral or any part thereof to
a Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Disposition Proceeds Collateral so delivered, and the
Administrative Agent shall thereafter be discharged from any liability or
responsibility therefor.
     4.11 Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may be exercised by the Administrative Agent at any
time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.
     4.12 Other Rights. The rights, powers and remedies given to the
Administrative Agent for the benefit of the Revolving Secured Parties by this
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Revolving Secured Party under any other Loan
Document or by virtue of any statute or rule of law. Any forbearance or failure
or delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Revolving Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in accordance with the terms of
the Revolving Credit Agreement.
     4.13 Anti-Marshaling Provisions. The right is hereby given by each Grantor
to the Administrative Agent, for the benefit of the Revolving Secured Parties,
to make releases

16



--------------------------------------------------------------------------------



 



(whether in whole or in part) of all or any part of the Disposition Proceeds
Collateral agreeable to the Administrative Agent without notice to, or the
consent, approval or agreement of other parties and interests, including junior
lienors, which releases shall not impair in any manner the validity of or
priority of the Liens and security interests in the remaining Disposition
Proceeds conferred hereunder, nor release any Grantor from personal liability
for the Secured Obligations. Notwithstanding the existence of any other security
interest in the Disposition Proceeds held by the Administrative Agent, for the
benefit of the Revolving Secured Parties, the Administrative Agent shall have
the right to determine the order in which any or all of the Disposition Proceeds
shall be subjected to the remedies provided in this Agreement. Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any Loan Document.
     4.14 Entire Agreement. This Agreement and each Joinder Agreement, together
with the Revolving Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Joinder Agreements control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof and thereof. Neither this
Agreement nor any Joinder Agreement nor any portion or provision hereof or
thereof may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Revolving Credit Agreement.
     4.15 Reliance. Each Grantor hereby consents and agrees that all Persons
shall be entitled to accept the provisions hereof and of the Joinder Agreements
as conclusive evidence of the right of the Administrative Agent, on behalf of
the Revolving Secured Parties, to exercise its rights, privileges, and remedies
hereunder and thereunder with respect to the Disposition Proceeds,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any Persons.
     4.16 Binding Agreement; Assignment. This Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Grantor shall be permitted to
assign this Agreement, any Joinder Agreement or any interest herein or therein
or in the Disposition Proceeds, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Disposition
Proceeds, or any part thereof, or any cash or property held by the
Administrative Agent as the Disposition Proceeds under this Agreement. Without
limiting the generality of the foregoing sentence of this Section 4.16, any
Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Revolving Credit Agreement (to the extent permitted by the Revolving Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Revolving Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and
Section 10.06 thereof (concerning assignments and participations). All
references herein to the Administrative Agent and to the

17



--------------------------------------------------------------------------------



 



Revolving Secured Parties shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.
     4.17 Related Swap Contracts. All obligations of any Grantor under or in
respect of Related Swap Contracts and Secured Cash Management Arrangements
(which are not prohibited under the terms of the Revolving Credit Agreement) to
which any Lender or any Affiliate of any Lender is a party, shall be deemed to
be Secured Obligations secured hereby, and each Lender or Affiliate of a Lender
party to any such Related Swap Contract or Secured Cash Management Arrangement
shall be deemed to be a Revolving Secured Party hereunder with respect to such
Secured Obligations; provided, however, that such obligations shall cease to be
Secured Obligations at such time, prior to the Facility Termination Date, as
such Person (or Affiliate of such Person) shall cease to be a “Lender” under the
Revolving Credit Agreement.
     No Person who obtains the benefit of any Lien by virtue of the provisions
of this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Disposition Proceeds (including the release or
impairment of any Disposition Proceeds) other than in its capacity as a Lender
and only to the extent expressly provided in the Loan Documents. Notwithstanding
any other provisions of this Agreement to the contrary, the Administrative Agent
shall only be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, the Secured Obligations arising
under Related Swap Contracts or Secured Cash Management Arrangements to the
extent the Administrative Agent has received written notice of such Obligations,
together with such supportive documentation as it may request from the
applicable Lender or Affiliate of a Lender. Each Revolving Secured Party not a
party to the Revolving Credit Agreement who obtains the benefit of this
Agreement by virtue of the provisions of this Section shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Revolving Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Revolving Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Revolving
Credit Agreement.
     4.18 Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.
     4.19 Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 4.19, the provisions of Section 10.10 of the Revolving Credit
Agreement shall be applicable to this Agreement.
     4.20 Termination. Subject to the provisions of Section 4.9, this Agreement
and each Joinder Agreement, and all obligations of the Grantors hereunder
(excluding those obligations

18



--------------------------------------------------------------------------------



 



and liabilities that expressly survive such termination) shall terminate without
delivery of any instrument or performance of any act by any party on the
Facility Termination Date. Upon such termination of this Agreement, the
Administrative Agent shall, at the sole expense of the Grantors, promptly
deliver to the Grantors the Escrowed Shares, all other certificated Restricted
Equity Interests and the Disposition Proceeds Collateral and take such actions
at the request of the Grantors as may be necessary to effect the same.
     4.21 Notices. Any notice required or permitted hereunder shall be given
(a) with respect to any Grantor hereunder, at the address of the Company
indicated in Schedule 10.02 of the Revolving Credit Agreement, (b) with respect
to the Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Revolving Credit Agreement. All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Revolving Credit Agreement for
the giving and effectiveness of notices and modifications of addresses
thereunder.
     4.22 Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement who is identified therein as a
“Grantor” (as such term is defined in this Agreement) shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder to the extent required pursuant to such Joinder Agreement as a Grantor
and shall have thereupon pursuant to Section 1 hereof granted a security
interest in and collaterally assigned and pledged to the Administrative Agent
for the benefit of the Revolving Secured Parties all Disposition Proceeds which
it has at its applicable date of execution of its respective Joinder Agreement
or thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Agreement shall be deemed to include such Person as a Grantor hereunder. Each
such Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Grantor executing such Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules to each such Joinder Agreement.
     4.23 Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Agreement and each Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.
     4.24 Governing Law; Waivers.
          (a) THIS AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
          (b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY JOINDER AGREEMENT

19



--------------------------------------------------------------------------------



 



OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY
STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF NORTH CAROLINA,
UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR
A JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR
HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
          (c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS OF SUCH GRANTOR PROVIDED IN SECTION 4.21 OR BY
ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN
THE STATE OF NORTH CAROLINA.
          (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY GRANTOR OR ANY OF SUCH GRANTOR’S
PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE
APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT
OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY
BE AVAILABLE UNDER APPLICABLE LAW.
          (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
          (f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE
THAT ANY COURT TO WHOSE JURISDICTION IT

20



--------------------------------------------------------------------------------



 



HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN INCONVENIENT FORUM.
     4.25 Amendment and Restatement. The parties hereto agree that the Existing
Escrow and Security Agreement is hereby amended and restated in this Escrow and
Security Agreement, and this Escrow and Security Agreement shall constitute
neither a release nor novation of any lien or security interest arising under
the Existing Escrow and Security Agreement nor a refinancing of any indebtedness
or obligations arising thereunder or under the Existing Credit Agreement or
related documents, but rather the liens and security interests in effect under
the Existing Escrow and Security Agreement shall continue in effect on the terms
hereof.
[Signature page follows.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
day and year first written above.

                      GRANTORS:    
 
                    SONIC AUTOMOTIVE, INC.    
 
                    By:   \David P. Cosper\                       Name:   David
P. Cosper         Title:   Vice Chairman and Chief Financial Officer    
 
                    FAA HOLDING CORP.         FIRSTAMERICA AUTOMOTIVE, INC.    
    L DEALERSHIP GROUP, INC.         SAI AL HC1, INC.         SAI AL HC2, INC.  
      SAI FL HC2, INC.         SAI FL HC4, INC.         SAI MD HC1, INC.        
SAI OK HC1, INC.         SAI TN HC3, LLC         SONIC AUTOMOTIVE OF NEVADA,
INC.         SONIC OF TEXAS, INC.    
 
                    By:   \David P. Cosper\                       Name:   David
P. Cosper         Title:   Vice President and Treasurer    
 
                    SAI GEORGIA, LLC    
 
                    By:   SONIC AUTOMOTIVE OF NEVADA, INC.,             as Sole
Member    
 
               
 
      By:   \David P. Cosper\    
 
               
 
      Name:   David P. Cosper    
 
      Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   \Anne M. Zeschke\
 
   
 
  Name:   Anne M. Zeschke    
 
  Title:   Vice President    

SECOND AMENDED AND RESTATED ESCROW AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Escrowed Shares

                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
FAA Holding Corp.
  1. FAA Las Vegas H, Inc.   Common Stock     10,000       2  
 
                       
 
       Nevada                    
 
       Corporation                    
 
       C13186-1999                    
 
                       
FAA Holding Corp.
  2. Kramer Motors Incorporated   Common Stock     250       10  
 
                       
 
       California                    
 
       Corporation                    
 
       C0392185                    
 
                       
FirstAmerica Automotive, Inc.
  3. FAA Beverly Hills, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2069519                    
 
                       
FirstAmerica Automotive, Inc.
  4. FAA Concord H, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2004304                    
 
                       
FirstAmerica Automotive, Inc.
  5. FAA Concord T, Inc.   Common Stock     1,000       5  
 
                       
 
       California                    
 
       Corporation                    
 
       C0613543                    
 
                       
FirstAmerica Automotive, Inc.
  6. FAA Poway H, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2006230                    

Schedule I – Page 1



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
FirstAmerica Automotive, Inc.
  7. FAA San Bruno, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2004303                    
 
                       
FirstAmerica Automotive, Inc.
  8. FAA Serramonte, Inc.   Common Stock     10,000       3  
 
                       
 
       California                    
 
       Corporation                    
 
       C2004221                    
 
                       
FirstAmerica Automotive, Inc.
  9. FAA Serramonte H, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2069465                    
 
                       
FirstAmerica Automotive, Inc.
  10. FAA Serramonte L, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2004222                    
 
                       
FirstAmerica Automotive, Inc.
  11. FAA Stevens Creek, Inc.   Common Stock     10,000       2  
 
                       
 
       California                    
 
       Corporation                    
 
       C2004216                    
 
                       
L Dealership Group, Inc.
  12. Franciscan Motors, Inc.   Common Stock     700,000       10  
 
                       
 
       California                    
 
       Corporation                    
 
       C1532758                    
 
                       
L Dealership Group, Inc.
  13. Santa Clara Imported Cars, Inc.   Common Stock     1,082       10  
 
                       
 
       California                    
 
       Corporation                    
 
       C0587296                    

Schedule I – Page 2



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
L Dealership Group, Inc.
  14. Sonic — Stevens Creek B, Inc.   Common Stock     300,000       10  
 
                       
 
       California                    
 
       Corporation                    
 
       C0723787                    
 
                       
L Dealership Group, Inc.
  15. Windward, Inc.   Common Stock     140,500       10  
 
                       
 
       Hawaii                    
 
       Corporation                    
 
       41788D1FPD                    
 
                       
SAI AL HC1, Inc.
  16. SAI Montgomery B, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Alabama                    
 
       Limited Liability Company                    
 
       428-746                    
 
                       
SAI AL HC2, Inc.
  17. SAI Irondale Imports, LLC   Common Stock     100.00 %     N/A  
 
                       
 
       Alabama                    
 
       Limited Liability Company                    
 
       428-744                    
 
                       
SAI AL HC2, Inc.
  18. SAI Irondale L, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Alabama                    
 
       Limited Liability Company                    
 
       662-073                    
 
                       
SAI FL HC2, Inc.
  19. SAI Clearwater T, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Florida                    
 
       Limited Liability Company                    
 
       L08000116713                    
 
                       
SAI FL HC2, Inc.
  20. SAI Fort Myers B, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Florida                    
 
       Limited Liability Company                    
 
       L08000116712                    

Schedule I – Page 3



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
SAI FL HC4, Inc.
  21. SAI Fort Myers H, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Florida                    
 
       Limited Liability Company                    
 
       L08000116710                    
 
                       
SAI MD HC1, Inc.
  22. SAI Rockville L, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Maryland                    
 
       Limited Liability Company                    
 
       W12791083                    
 
                       
SAI OK HC1, Inc.
  23. SAI Atlanta B, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Georgia                    
 
       Limited Liability Company                    
 
       08083814                    
 
                       
SAI OK HC1, Inc.
  24. SAI Oklahoma City — H, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Oklahoma                    
 
       Limited Liability Company                    
 
       3512215666                    
 
                       
SAI OK HC1, Inc.
  25. SAI Oklahoma City T, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Oklahoma                    
 
       Limited Liability Company                    
 
       3512215664                    
 
                       
SAI OK HC1, Inc.
  26. SAI Tulsa T, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Oklahoma                    
 
       Limited Liability Company                    
 
       3512215671                    
 
                       
SAI TN HC3, LLC
  27. SAI Nashville H, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Tennessee                    
 
       Limited Liability Company                    
 
       0336180                    

Schedule I – Page 4



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
Sonic Automotive, Inc.
  28. FirstAmerica Automotive, Inc.   Common Stock     100       2  
 
                       
 
       Delaware                    
 
       Corporation                    
 
       2761294                    
 
                       
Sonic Automotive, Inc.
  29. Marcus David Corporation   Common Stock     579,000       8  
 
                       
 
       North Carolina                    
 
       Corporation                    
 
       0272880                    
 
                       
Sonic Automotive, Inc.
  30. Ontario L, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       California                    
 
       Limited Liability Company                    
 
       200330110050                    
 
                       
Sonic Automotive, Inc.
  31. SAI AL HC2, Inc.   Common Stock     100       1  
 
                       
 
       Alabama                    
 
       Corporation                    
 
       D/C 199-217                    
 
                       
Sonic Automotive, Inc.
  32. SAI Ann Arbor Imports, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Michigan                    
 
       Limited Liability Company                    
 
       E15303                    
 
                       
Sonic Automotive, Inc.
  33. SAI Columbus T, LLC   LLC Interest     100.00 %     N/A  
 
                       
 
       Ohio                    
 
       Limited Liability Company                    
 
       CP13128                    
 
                       
Sonic Automotive, Inc.
  34. SAI FL HC2, Inc.   Common Stock     100       2  
 
                       
 
       Florida                    
 
       Corporation                    
 
       P98000016038                    

Schedule I – Page 5



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
Sonic Automotive, Inc.
  35. SAI Long Beach B, Inc.   Common Stock     100       1  
 
                       
 
       California                    
 
       Corporation                    
 
       C2998588                    
 
                       
Sonic Automotive, Inc.
  36. SAI MD HC1, Inc.   Common Stock     100       2  
 
                       
 
       Maryland                    
 
       Corporation                    
 
       D05310776                    
 
                       
Sonic Automotive, Inc.
  37. SAI Monrovia B, Inc.   Common Stock     100       1  
 
                       
 
       California                    
 
       Corporation                    
 
       C2979304                    
 
                       
Sonic Automotive, Inc.
  38. Sonic Automotive of Nevada, Inc.   Common Stock     1,000       1  
 
                       
 
       Nevada                    
 
       Corporation                    
 
       C18014-1997                    
 
                       
Sonic Automotive, Inc.
 
39. Sonic Automotive 2752 Laurens Rd., Greenville, Inc.
  Common Stock     100       1  
 
                       
 
       South Carolina                    
 
       Corporation                    
 
                       
Sonic Automotive, Inc.
 
40. Sonic Automotive — 9103 E. Independence, NC, LLC
  LLC Interest     100.00 %     N/A  
 
                       
 
       North Carolina                    
 
       Limited Liability Company                    
 
       0470751                    
 
                       
Sonic Automotive, Inc.
  41. Sonic—Buena Park H, Inc.   Common Stock     100       1    
 
       California                    
 
       Corporation                    
 
       C2356456                    

Schedule I – Page 6



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
Sonic Automotive, Inc.
  42. Sonic—Calabasas A, Inc.   Common Stock     100       1  
 
                       
 
       California                    
 
       Corporation                    
 
       C2413759                    
 
                       
Sonic Automotive, Inc.
  43. Sonic — Denver T, Inc.   Common Stock     100       1  
 
                       
 
       Colorado                    
 
       Corporation                    
 
       20021350687                    
 
                       
Sonic Automotive, Inc.
  44. Sonic — Harbor City H, Inc.   Common Stock     100       1  
 
                       
 
       California                    
 
       Corporation                    
 
       C2356454                    
 
                       
Sonic Automotive, Inc.
  45. Sonic — Manhattan Fairfax, Inc.   Common Stock     100       1  
 
                       
 
       Virginia                    
 
       Corporation                    
 
       0521177-6                    
 
                       
Sonic Automotive, Inc.
  46. Sonic — Newsome of Florence, Inc.   Common Stock     100       1  
 
                       
 
       South Carolina                    
 
       Corporation                    
 
                       
Sonic Automotive, Inc.
  47. Sonic — Shottenkirk, Inc.   Common Stock     100       1  
 
                       
 
       Florida                    
 
       Corporation                    
 
       P99000043291                    
 
                       
Sonic Automotive, Inc.
  48. Sonic Tysons Corner H, Inc.   Common Stock     100       1  
 
                       
 
       Virginia                    
 
       Corporation                    
 
       0645231-2                    

Schedule I – Page 7



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
Sonic Automotive, Inc.
  49. Sonic Tysons Corner Infiniti, Inc.   Common Stock     100       1  
 
                       
 
       Virginia                    
 
       Corporation                    
 
       0645232-0                    
 
                       
SAI Georgia, LLC
  50. Sonic — Stone Mountain T, L.P.   General Partner
Interest     1.00 %     N/A  
 
                        Sonic Automotive of Nevada, Inc.        Georgia  
Limited Partner     99.00 %        
 
       Limited Partnership   Interest                
 
       0342795                    
 
                       
Sonic Automotive of Nevada, Inc.
  51. Sonic Automotive of Chattanooga, LLC   LLC Interest
(Class A Units)     1       N/A  
 
                       
 
       Tennessee   LLC Interest                
Sonic Automotive of Nevada, Inc.
       Limited Liability Company
     0336188   (Class B Units)     99          
 
                       
Sonic Automotive of Nevada, Inc.
  52. Sonic Automotive of Nashville, LLC   LLC Interest
(Class A Units)     1       N/A  
 
       Tennessee                    
Sonic Automotive of Nevada, Inc.
       Limited Liability Company
     0336186   LLC Interest
(Class B Units)     99          

                       
 
                       
Sonic Automotive of Nevada, Inc.
 
53. Sonic — 2185 Chapman Rd., Chattanooga, LLC
  LLC Interest
(Class A Units)     1       N/A  
 
                       
 
       Tennessee                    
Sonic Automotive of Nevada, Inc.
       Limited Liability Company
     0366281   LLC Interest
(Class B Units)     99                                  

Schedule I – Page 8



--------------------------------------------------------------------------------



 



                                  Type of   No. of     Grantor   Escrow
Subsidiaries   Shares   Shares   Cert. No.(S)
Sonic of Texas, Inc.
  54. Philpott Motors, Ltd.   General Partner
Interest     1.00 %     N/A  
 
                       
 
       Texas                    
 
       Limited Partnership   Limited Partner     99.00 %        
Sonic Automotive of Nevada, Inc.
       12223010   Interest                
 
                       
Sonic of Texas, Inc.
  55. Sonic — Fort Worth T, L.P.   General Partner
Interest     1.00 %     N/A  
 
                       
 
       Texas                    
 
       Limited Partnership   Limited Partner     99.00 %        
Sonic Automotive of Nevada, Inc.
       13920710   Interest                
 
                       
Sonic of Texas, Inc.
  56. Sonic — Lute Riley, L.P.   General Partner
Interest     1.00 %     N/A  
 
                       
 
       Texas                    
Sonic Automotive of Nevada, Inc.
       Limited Partnership
     11869810   Limited Partner
Interest     99.00 %        
 
                       
Sonic of Texas, Inc.
  57. Sonic Momentum B, L.P.   General Partner
Interest     1.00 %     N/A  
 
                       
 
       Texas                    
 
       Limited Partnership   Limited Partner     99.00 %        
Sonic Automotive of Nevada, Inc.
       800235477   Interest                
 
                       
Sonic Automotive, Inc.
  58. SAI OK HC1, Inc.   Common Stock     100       2  
 
                       
 
       Oklahoma                    
Sonic Automotive of Nevada, Inc.
       Corporation   Common Stock     297       3  
 
       1900632183                    
 
                       
SAI Georgia, LLC
      Common Stock     3       4  

Schedule I – Page 9